417



OFFICEOF THE AtTORNEYGENERALOF TEXAS
               AUSTIN
Eonoreble CherlMi 8. mrtie,             Pe&r 8


             vhe nvalntenence,oonetrwtlon    6t.01,nlee-
     tiM6d    in   my   inqU%X’y   ir   aOt   OOfi?ined
                                              to (the
     ooQE#tructlonend xmlntenanoe     of just county
     roeda, but includes the ootvltmctlon end meln-
     tcrwnos of other publio worka. Alno the pro-
     posed work by such 8upetintsnC~t      aculd oover
     e period 0r t5m.*
          Seotlon19 or Artiols 3871%. Bsrnon*s Annotetod
Clvll Statutes, provides a8 hollower
            936~. 196 Artsr ths first day 0r %xnaary,
     193S, it aball lo unlewfnl for thle State, or
     for any or fta political subUivblon6,   for eny
     oounty, city, or town to sngeg6 in the aon-
     struotibn  or a0y publlo work invoiviw Qrvrer-
     sionel eagiwarlng, wher6 publlo health; pub110
     w6lrure or publie aarsty iatinvvXved uxileaa
     the eaglneering g2en.eend ~pmirimS~n~end
     est$.metse heve been prepared by, and the
     vngiaearing oonrtmetfon 16 Co be erveu$ed
     under the Ufrclatrupsrviaivn  0f.e registsrul
      rofesslonel snglncrr; wotidod, that nothing:
     E 0 this Aot aball be h&d, to app2.yto say
     pablio workwhrrrb tha oont6mplet6flvzpeadi-
     turo ivr the arm lotvd pxo4vaot4vnr not 6med
     Throv Thounan& ( 88 ,ooO.QQ) Dol16mc 3ProvM64,
     th6.tthlr Aat shell ast epply to eey rord
     aeinteneaoe or betterment work mder%ekee by
     the county coamle*lonsr~'Couru"
          The term "publle work6' eabreou Ellaconatrwtion
~4  isprwmumtr , orQlnexily or a mixed netuxe Qesiqned for
publlb we, pratsotion or enjQ$laent. Clserly leeluded~unoeg
public-work8 are bridgesi ROhOpl bdBling8, WWtOZW~ti~ daDu,
leu6r *,oanelm and obeneeLe, Levee8 and eeewelle, whervee
and pier0, irrl&lon,   r60lUntUtionend dr+e@    project*,
end hl@weyr end etreete. lndlvrd,everjr@rkunder%eken by
the State, e Oounty, munfoi$elftp or Other publio agency
1s ne~eeserlly in the broedert emwe, a *publie ‘10rlP.
34 Tax. Jar. 7&l.
          The ward *bsttimmnttP ordl~%xily  meaJlefmgroV6-
hente to property better the!%repeire. BoUYier’tI Law Dio-
  Honorable   Cherlea   l?. Wwtin, Page b



  tiorlary. We oonstrue the meaning of the worb 'Cbsttermnt
  work",as ueed in the ti8t mmtenae or the quoted be~tlon,
  however, a~ refsrri~ only to betterment work In oonmoticn
  with roeds.
            It is the opinion of this department, under the
  rm8   stated, that Section 19, supre, Qoee not prohibit
  the ColPrPlssioneca*
                     Oourt from eppointfng B person not pos-
  eesaln$ the quelifiOationo~of an azkglneeres tlerinadin
  Artiola SE71e, 7. A. C. S., ar e superintendent in tha con-
  struotion of Qubllo works whsrr the ao8tam lated sxpenditum
  ror the oov@eted pojsot doss no% sxoeed 89,000.00~ nor
  ddee said motion prohibit the Cvnef8sfomrr* Court frosl
  agpolnting auoh a person to aupsroiae any raad meintsmcnea
  or mad betfsmenf mrk underteken by -ths,oountyCommit-
  alonera' Court.                             :.

               Where, however the aotlnt Commissloner6~ Court
  en&gel. in the oonrtrue&n      of pub1f6 worke whersln the
  oonteaQlated expenditure ror the ooaplsted projeot sxoredr
  &3,000.00, end such work.involves publio health, publle
  welfare or publie 8atsty,    and altao lnvolver professlone
  engineering,    it Im the opinion or thin dvpertmnent that,
  while a non-englnemroould be ap alated ee gansnal sugw-
  viaor of auch oormtrwtfon,     Qdat f 05 19 require6  th6 oounty
  to .enploy a registered prorrerio~l enginssr to prapere
  the cm&mrrfng      pleas ehd spselfisetlon~~and ostlmtov,
  and the engineering oonstruotion, liketim,        must be executed
L under the direat supervlslon of lruchengineer.
             I&ether the oonetruotlon of a parti4uler public
  wcrlc involves "proferrlriOna1
                               engineori&   end whether *pub-
  lto hsslth, publio welfare or publlo #ef&Yv ia involved,
  are questions of feot, and eoneequsntly not 8ubjeat to being
  ruled on by this depertment.
           Trusting thet the     foregoing   fully   an6were   your
  ingary, we are
                                  9-J